DETAILED ACTION
The application of Proudfoot et al., for a “Methods for generating a branch health index” filed on June 25, 2019 has been examined. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . The information disclosure statement (IDS) submitted on October 15, 2019 has been considered.
Claims 1-20 are presented for examination. 
Claims 1-10 are rejected under 35 USC § 101.

Claims 1-20 are rejected under 35 USC § 103. 

Claims 7 and 17 are objected to for containing minor informalities.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite calculating weights from a set of variables and generating a branch index score. 
This limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “via the computer processor” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “via the computer processor” language, the claim encompasses a user simply calculating weights from a set of variables and generating a branch index score in his/her mind. The mere nominal recitation of a generic computer 
This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element – using a computer processor to perform both the calculating and generating steps. The computer processor in both steps is recited at a high-level of generality (i.e., as a generic computer processor performing a generic computer function of calculating weights from a set of variables and generating a branch index score) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer processor to perform both the calculating and comparing steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible. Accordingly, for the reasons provided above, claims 1-10 are not patent eligible under 35 USC 101. 
Claim Objections
Claims 7 and 17 are objected to because of the following informalities:
. Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
	
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Forsyth et al. (U.S. PGPUB 20090194580) in view of Antoshenkov (U.S. Patent No. 5379422).
As per claims 1 and 11, Forsyth discloses a computer implemented method/system comprising a memory; a user interface that receives one or more inputs from a user a computer processor ([0037]-[0038]), for generating a branch health index score, the method comprising the steps of:
identifying, via a computer processor, one or more devices associated with a branch location ([0037]-[0038]);
identifying, via the computer processor, a set of variables for each of the one or more devices, wherein the set of variables represent variables that relate to device availability, service times and customer impacts ([0010]);
calculating, via the computer processor, weights to each variable of the set of variables; applying, via the computer processor, the weights for each variable ([0045]);
generating, via the computer processor, a branch index score ([0017], “fitness information”) and ([0044], “overall operability score”); and
providing, via the computer processor, the branch index score on a user interface ([0006]) and ([0044], “overall operability score”) and ([0051]).
Forsyth discloses calculating weights. However, Forsyth fails to explicitly disclose using prime numbers.
Antoshenkov of analogous art teaches:
calculating, via the computer processor, weights (col. 3, lines 60-62) using prime numbers to each variable of the set of variables (col. 11, lines 53-68).


As per claims 2 and 12, Forsyth discloses the set of variables comprise deposit availability and withdrawal availability ([0051]).

As per claims 3 and 13, Forsyth discloses the set of variables comprise failed customer interactions, claims rate, response/repair time, fault rate and re-opens ([0017], [0044]-[0045], and [0051]).

As per claims 4 and 14, Forsyth discloses the user interface comprises a map interface with branch locations ([0017], [0044]-[0045], and [0051]).

As per claims 5 and 15, Forsyth discloses each branch location displays a corresponding status icon ([0017], [0044]-[0045], and [0051]).

As per claims 6 and 16, Forsyth discloses the user interface displays branch specific details comprising location, manufacturer and model ([0017], [0044]-[0045], and [0051]).

As per claims 7 and 17, Forsyth discloses the user interface displays site BHI details comprising BHI scores across a predetermined time period ([0044], “overall operability score”).

As per claims 8 and 18, Forsyth discloses the user interface displays site availability issues ([0017], [0044]-[0045], and [0051]).

As per claims 9 and 19, Forsyth discloses the site availability issues comprise corresponding counts for each availability issue ([0017], [0044]-[0045], and [0051]).

As per claims 10 and 20, Forsyth discloses the site availability issues comprise a plurality of faults and counts ([0017], [0044]-[0045], and [0051]).
Related Prior Art

	The following prior art is considered to be pertinent to applicant’s invention, but not relied upon for claim analysis conducted above:
Herziger (U.S. PGPUB 20020082994) discloses a method and apparatus for managing automated banking machines	(Abstract).
Vannatter et al. (U.S. Patent No. 8214290) discloses self-service terminal reporting (Abstract).
Conclusion

Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on (571) 272-3655.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Elmira Mehrmanesh/
Primary Examiner, Art Unit 2113